Citation Nr: 0318425	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-03 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
residuals of right Achilles tendonitis, currently evaluated 
as 20 percent disabling.   

2.  Entitlement to an increased evaluation for post-operative 
residuals of left Achilles tendonitis, currently evaluated as 
10 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1981, and from June 1987 to July 1989.

These matter are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating action of the 
Roanoke, Virginia, RO.  In an April 2002 rating action, the 
RO assigned a temporary total rating for right Achilles 
tendonitis, effective from November 2, 200 to December 31, 
2001.  In a July 2002 rating action, the RO increased the 
rating for right Achilles tendonitis to 20 percent, effective 
from January 1, 2002.  

In a July 2003 letter received at the Board, the veteran 
indicated that he had moved out of the jurisdiction of the 
Roanoke RO and identified the RO to which his records should 
be transferred.  The RO is directed to take appropriate 
action.  


REMAND

In a VA Form 646, received at the RO in November 2002, the 
veteran's accredited representative noted that the veteran 
had requested a hearing before the Board on his April 2002 
substantive appeal.  In a November 2002 letter (dated after 
receipt of the VA Form 646), the RO notified the veteran that 
his appeal was being certified to the Board and he had 90 
days from the date of the letter to, among other things, ask 
for a personal hearing.  

The record includes a copy of a May 2003 letter to the 
veteran notifying him that he was scheduled to appear at a 
hearing before the Board in Washington, DC, in September 
2003.  A notation on that letter indicates that the hearing 
was cancelled; however, there is no indication as to the 
reason.  

In a statement received at the Board in July 2003, the 
veteran indicated that he wanted to have a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing).  He 
further explained why he was unable to attend a hearing in 
Washington.  

There is no indication in the record as to why the previously 
scheduled hearing was cancelled, the veteran has shown good 
cause for being unable to attend a hearing in Washington and 
has indicated that he wishes to be scheduled for a hearing 
before the Board at the RO.  Such hearing has not yet been 
held.  Moreover, since such hearings are scheduled by the RO, 
the Board must remand the case to the RO for that purpose, to 
ensure full compliance with due process requirements.  See 38 
C.F.R. § 20.704, 20.1304 (2002).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take the necessary 
steps to schedule the veteran for a 
Travel Board hearing according to 
his July 2003 request for such a 
hearing, taking into account his 
report that he has relocated and is 
living within another regional 
office's jurisdiction.  Unless the 
veteran submits a written request to 
withdraw the outstanding hearing 
request the hearing should be 
scheduled, and the claims file 
thereafter transferred to the Board 
in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




